Fourth Court of Appeals
                                San Antonio, Texas
                                     August 20, 2018

                                   No. 04-18-00029-CV

                             AUTOBUSES ZAVALA PLUS,
                                    Appellant

                                             v.

                                Maria Torres MARTINEZ,
                                        Appellee

                 From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CI02517
                       Honorable David A. Canales, Judge Presiding


                                      ORDER
       The appellant’s third motion for extension of time to file brief is hereby GRANTED.
Time is extended to August 23, 2018. Further requests for an extension of time will be
disfavored.


                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of August, 2018.


                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court